Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1504 Page 1 of 8




  1 Carolyn H. Cottrell (SBN 166977)
      David C. Leimbach (SBN 265409)
  2 Scott L. Gordon (SBN 319872)
      SCHNEIDER WALLACE
  3 COTTRELL KONECKY
      WOTKYNS LLP
  4 2000 Powell Street, Suite 1400
      Emeryville, California 94608
  5 Telephone: (415) 421-7100
      Facsimile: (415) 421-7105
  6 ccottrell@schneiderwallace.com
      dleimbach@schneiderwallace.com
  7 sgordon@schneiderwallace.com

  8 Attorneys for Plaintiffs and the Putative Collective and Classes

  9

 10                         UNITED STATES DISTRICT COURT
 11                      SOUTHERN DISTRICT OF CALIFORNIA
 12

 13   VLADIMIR AMARAUT, on behalf of )             Case No.: 3:19-cv-00411-WQH-AHG
      himself and all others similarly  )
 14   situated, et al.,                 )          DECLARATION OF DAVID C.
                                        )          LEIMBACH IN SUPPORT OF JOINT
 15         Plaintiffs,                 )          MOTION REGARDING
                                        )          PRODUCTION OF CONTACT
 16         vs.                         )          INFORMATION FOR THE CLASS
                                        )
 17   Sprint/United Management Company, )
                                        )
 18         Defendant.                  )          Judge: Hon. William Q. Hayes
                                        )          Magistrate Judge: Hon. Allison H. Goddard
 19                                     )
                                        )          Date action filed: February 28, 2019
 20                                     )
                                        )
 21                                     )
                                        )
 22                                     )
                                        )
 23

 24

 25

 26

 27

 28
             DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                        PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1505 Page 2 of 8




  1
      Gregg I. Shavitz (pro hac vice)
      Michael Palitz (pro hac vice)
  2   Tamra C. Givens (pro hac vice)
  3
      SHAVITZ LAW GROUP, P.A.
      951 Yamato Road, Suite 285
  4   Boca Raton, Florida 33431
  5   Telephone: (800) 616-4000
      Facsimile: (561) 447-8831
  6   gshavitz@shavitzlaw.com
  7   tgivens@shavitzlaw.com
      mpalitz@shavitzlaw.com
  8

  9 Attorneys for Plaintiffs and the Putative Collective and Classes

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
            DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                       PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
               Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1506 Page 3 of 8




  1                     DECLARATION OF DAVID C. LEIMBACH
  2 I, David C. Leimbach, declare:

  3        1.    I am an attorney at law duly licensed and in good standing to practice law
  4 in the courts of California (No. 265409) and am admitted to practice law before this

  5 Court, the United States District Court for the Southern District of California. I am a

  6 senior associate at the law firm of Schneider Wallace Cottrell Konecky Wotkyns LLP,

  7 counsel for Plaintiffs Vladimir Amaraut, Katherine Almonte, Corbin Beltz, Kristopher

  8 Fox, Dylan McCollum, and Quinn Myers (collectively, “Plaintiffs”), on behalf of

  9 themselves and all others similarly situated, in this action.

 10        2.    I have personal knowledge of the facts set forth in this Declaration and, if
 11 called upon as a witness, I could and would testify competently as to these facts.

 12        3.    This Declaration is submitted in support of Joint Motion Regarding
 13 Production of Contact Information for the Class.

 14        4.    Plaintiff Amaraut propounded his Requests for Production of Documents,
 15 Set One, and Special Interrogatories, Set One, on June 25, 2019. True and correct

 16 copies of these documents are attached hereto as Exhibits 1 and 2, respectively.

 17        5.    The specific requests at issue in the instant motion are Plaintiff Amaraut’s
 18 Document Request Nos. 1 and 2 and Special Interrogatories Nos. 1 and 2.

 19        6.    Defendant Sprint/United Management Company served Defendant’s
 20 Response to Requests for Production of Documents - Set One and Defendant’s

 21 Response to Plaintiff’s Special Interrogatories - Set One on August 16, 2019. True

 22 and correct copies of these documents are attached hereto as Exhibits 3 and 4,

 23 respectively.

 24 //

 25 //

 26 //

 27

 28                                                  1
            DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                       PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
               Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1507 Page 4 of 8




  1        I declare under penalty of perjury that the foregoing is true and correct.
  2   Executed this 20th day of December, 2019, in Emeryville, California.
  3

  4
                                             /s/ David C. Leimbach
                                             David C. Leimbach
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                  2
            DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                       PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
               Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1508 Page 5 of 8




  1 Carolyn H. Cottrell (SBN 166977)
      David C. Leimbach (SBN 265409)
  2 Scott L. Gordon (SBN 319872)
      SCHNEIDER WALLACE
  3 COTTRELL KONECKY
      WOTKYNS LLP
  4 2000 Powell Street, Suite 1400
      Emeryville, California 94608
  5 Telephone: (415) 421-7100
      Facsimile: (415) 421-7105
  6 ccottrell@schneiderwallace.com
      dleimbach@schneiderwallace.com
  7 sgordon@schneiderwallace.com

  8 Attorneys for Plaintiffs and the Putative Collective and Classes

  9

 10                         UNITED STATES DISTRICT COURT
 11                      SOUTHERN DISTRICT OF CALIFORNIA
 12

 13   VLADIMIR AMARAUT, on behalf of )             Case No.: 3:19-cv-00411-WQH-AHG
      himself and all others similarly  )
 14   situated, et al.,                 )          DECLARATION OF DAVID C.
                                        )          LEIMBACH IN SUPPORT OF JOINT
 15         Plaintiffs,                 )          MOTION REGARDING
                                        )          PRODUCTION OF CONTACT
 16         vs.                         )          INFORMATION FOR THE CLASS
                                        )
 17   Sprint/United Management Company, )
                                        )
 18         Defendant.                  )          Judge: Hon. William Q. Hayes
                                        )          Magistrate Judge: Hon. Allison H. Goddard
 19                                     )
                                        )          Date action filed: February 28, 2019
 20                                     )
                                        )
 21                                     )
                                        )
 22                                     )
                                        )
 23

 24

 25

 26

 27

 28
             DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                        PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
                Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1509 Page 6 of 8




  1
      Gregg I. Shavitz (pro hac vice)
      Michael Palitz (pro hac vice)
  2   Tamra C. Givens (pro hac vice)
  3
      SHAVITZ LAW GROUP, P.A.
      951 Yamato Road, Suite 285
  4   Boca Raton, Florida 33431
  5   Telephone: (800) 616-4000
      Facsimile: (561) 447-8831
  6   gshavitz@shavitzlaw.com
  7   tgivens@shavitzlaw.com
      mpalitz@shavitzlaw.com
  8

  9 Attorneys for Plaintiffs and the Putative Collective and Classes

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
            DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                       PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
               Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1510 Page 7 of 8




  1                     DECLARATION OF DAVID C. LEIMBACH
  2 I, David C. Leimbach, declare:

  3        1.    I am an attorney at law duly licensed and in good standing to practice law
  4 in the courts of California (No. 265409) and am admitted to practice law before this

  5 Court, the United States District Court for the Southern District of California. I am a

  6 senior associate at the law firm of Schneider Wallace Cottrell Konecky Wotkyns LLP,

  7 counsel for Plaintiffs Vladimir Amaraut, Katherine Almonte, Corbin Beltz, Kristopher

  8 Fox, Dylan McCollum, and Quinn Myers (collectively, “Plaintiffs”), on behalf of

  9 themselves and all others similarly situated, in this action.

 10        2.    I have personal knowledge of the facts set forth in this Declaration and, if
 11 called upon as a witness, I could and would testify competently as to these facts.

 12        3.    This Declaration is submitted in support of Joint Motion Regarding
 13 Production of Contact Information for the Class.

 14        4.    Plaintiff Amaraut propounded his Requests for Production of Documents,
 15 Set One, and Special Interrogatories, Set One, on June 25, 2019. True and correct

 16 copies of these documents are attached hereto as Exhibits 1 and 2, respectively.

 17        5.    The specific requests at issue in the instant motion are Plaintiff Amaraut’s
 18 Document Request Nos. 1 and 2 and Special Interrogatories Nos. 1 and 2.

 19        6.    Defendant Sprint/United Management Company served Defendant’s
 20 Response to Requests for Production of Documents - Set One and Defendant’s

 21 Response to Plaintiff’s Special Interrogatories - Set One on August 16, 2019. True

 22 and correct copies of these documents are attached hereto as Exhibits 3 and 4,

 23 respectively.

 24 //

 25 //

 26 //

 27

 28                                                  1
            DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                       PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
               Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
Case 3:19-cv-00411-WQH-AHG Document 69-1 Filed 12/20/19 PageID.1511 Page 8 of 8




  1        I declare under penalty of perjury that the foregoing is true and correct.
  2   Executed this 20th day of December, 2019, in Emeryville, California.
  3

  4
                                             /s/ David C. Leimbach
                                             David C. Leimbach
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                  2
            DECLARATION OF DAVID C. LEIMBACH IN SUPPORT OF JOINT MOTION REGARDING
                       PRODUCTION OF CONTACT INFORMATION FOR THE CLASS
               Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-AHG
